                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

         Ronteeni Pak Belk,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00607-MOC
                                      )            3:17-cr-00146-MOC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 11, 2021 Order.

                                               February 11, 2021




         Case 3:20-cv-00607-MOC Document 6 Filed 02/11/21 Page 1 of 1
